 


109 HR 4991 IH: Homeowners Preservation of Equity Act of 2006
U.S. House of Representatives
2006-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 4991 
IN THE HOUSE OF REPRESENTATIVES 
 
March 16, 2006 
Mr. Jefferson (for himself, Mr. Taylor of Mississippi, Mr. Melancon, Mr. Davis of Alabama, Mr. Bishop of Georgia, Mr. McDermott, Mr. Ford, Mr. Watt, Mr. Owens, Ms. Kilpatrick of Michigan, and Mr. Towns) introduced the following bill; which was referred to the Committee on Financial Services 
 
A BILL 
To require the Secretary of the Treasury to carry out a program to temporarily make payments under residential mortgage loans for properties significantly damaged by Hurricane Katrina. 
 
 
1.Short titleThis Act may be cited as the Homeowners Preservation of Equity Act of 2006. 
2.Hurricane Katrina mortgage protection program 
(a)In generalThe Secretary of the Treasury, in consultation with the Federal banking agencies, the National Credit Union Administration, and the appropriate State bank supervisors of each State contained in whole or in part in the GO Zone, shall establish a program to provide emergency mortgage assistance through the provision of direct mortgage payments on behalf of eligible individuals. 
(b)DefinitionsFor purposes of this section, the following definitions shall apply: 
(1)Consumer mortgageThe term consumer mortgage means any consumer credit transaction (which term shall have the same meaning given such term for purposes of the Truth in Lending Act) in which a security interest, including any such interest arising by operation of law, is retained or acquired in any property that is used as the principal dwelling (under the meaning given such term for purposes of section 121 of the Internal Revenue Code of 1986) of the person to whom credit is extended. 
(2)Consumer mortgage paymentThe term consumer mortgage payment means the scheduled payment on a consumer mortgage for principal, interest, and any scheduled deposit in an escrow account for the purpose of ensuring payment of taxes, insurance, or other charges with respect to the property securing such consumer mortgage. 
(3)Eligible consumer mortgageThe term eligible consumer mortgage means a consumer mortgage that meet the following requirements: 
(A)TimingThe mortgage was entered into before August 29, 2005. 
(B)Good standingAs of August 28, 2005, the mortgage was not in foreclosure. 
(C)Property requirementsThe property in which a security interest was retained or acquired under the mortgage— 
(i)was designed principally as a one- to four-family residence; 
(ii)was located in the GO Zone; 
(iii)was, as of August 28, 2005, the primary residence of the mortgagor; and 
(iv) 
(I)was significantly damaged by Hurricane Katrina or by flooding resulting from Hurricane Katrina; or  
(II)is uninhabitable as a result of damage or flooding resulting from Hurricane Katrina, including uninhabitability resulting from lack of electricity, water, or other services due to such damage or flooding. 
(D)Servicer agreementsThe servicer for the mortgage has made such assurances as the Secretary shall require to ensure that the servicer will comply with the requirements of subsection (h). 
(4)Eligible individualThe term eligible individual means an individual— 
(A)who is a citizen, national, or qualified alien as defined in section 431(b) of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (8 U.S.C. 1641(b)); 
(B)who was a mortgagor on an eligible consumer mortgage; 
(C)whose ability to continue meeting the consumer mortgage payment obligations under the eligible consumer mortgage was severely impaired as a result of hurricane-related disruption in the GO Zone, as determined in accordance with a standard established by the Secetary that compares the debt of the individual to the income of the individual; and 
(D)who has agreed to the terms for repayment of assistance under subsection (i). 
(5)Federal banking agency and state bank supervisorThe terms Federal banking agency and State bank supervisor have the meanings given such terms in section 3 of the Federal Deposit Insurance Act. 
(6)GO ZoneThe term GO Zone has the meaning given such term in section 1400M of the Internal Revenue Code of 1986)  
(7)SecretaryThe term Secretary means the Secretary of the Treasury.  
(8)ServicerThe term servicer, with respect to a consumer mortgage, has the meaning given such term in section 6(i) of the Real Estate Settlement Procedures Act of 1974 (12 U.S.C. 2605(i)). 
(9)Habitable; uninhabitable 
(A)In generalThe terms habitable and uninhabitable mean, with respect to a residence, that the residence has been determined to be fit or not to be fit, respectively, for human habitation. 
(B)DeterminationThe Secretary shall, by regulations pursuant to subsection (l), establish procedures and standards for determinations of habitability and uninhabitability for purposes of the program under this section. Such standards shall take into consideration determinations and declarations of habitability and unihabitability by Federal and State and local governments or agencies, including the Federal Emergency Management Agency and State and local disaster relief agencies, and by insurers, access or lack thereof to necessary infrastructure or services, including electricity, potable water, and waste water service, and such other factors as the Secretary considers appropriate. 
(c)Mortgage payment relief programThe Secretary shall design and implement the program under this section in a manner that provides that assistance to be paid by the Secretary with respect to an eligible consumer mortgage and on behalf of an eligible individual is paid directly to the servicer for such mortgage.  
(d)Period of assistancePayments under the program under this section with respect to an eligible consumer mortgage may be made only for consumer mortgage payments due under such mortgage during the period beginning on August 28, 2005, and ending on the earlier of— 
(1)March 1, 2007, or 
(2)the expiration of the 60-day period beginning upon the the date that the eligible individual first reoccupies the property subject to the mortgage. 
(e)Limitations on payments 
(1)In generalSubject to subsection (f), in no case may the value of the assistance provided under the program under this section with respect to any eligible consumer mortgage exceed the aggregate amount of the consumer mortgage payments due under the mortgage during the period for which assistance is provided for such mortgage under the program. 
(2)No double paymentsThe Secretary shall take appropriate actions to ensure that, in the case of any consumer mortgage payment paid by an eligible individual on an eligible consumer mortgage for any period for which payment has already been made under the program under this section, the servicer of the consumer mortgage shall return such payment within a reasonable period of time or shall immediately credit such payment toward amortization of the principal obligation under the mortgage and promptly notify the eligible individual of such credit. 
(3)Terms of paymentFor purposes of this section, the amount of any consumer mortgage payment shall be equal to the amount of such payment due under the terms of such consumer mortgage as in effect on August 28, 2005.  
(4)Prohibition of fees and chargesPayments under the program under this section may not be made to the servicer of a consumer mortgage that provides for any penalites, fees, charges, additional interest, or servicing costs of any kind attributable to— 
(A)participation in the program under this section; 
(B)any prepayment of consumer mortgage, including prepayment involving application of insurance proceeds to the mortgage; or 
(C)late payment of any consumer mortgage payment due under the consumer mortgage during the period beginning on August 28, 2005, and ending on the commencement of payments under this section for the mortgage. 
(5)Reversal of adverse actions already takenPayments under the program under this section may not be made to the servicer of a consumer mortgage if, during the period beginning on August 29, 2005, and ending upon the enrollment of the consumer mortgage in the program, the servicer has furnished to any consumer reporting agency (as such term is defined in section 603 of the Fair Credit Reporting Act) any information that relates to such consumer mortgage or the mortgagor under such mortgage and is adverse to the interests of the mortgagor and has failed to withdraw or remove such information from the consumer reporting agency.  
(f)Enrollment in program 
(1)Expedited processThe Secretary shall establish an expedited process, in accordance with this subsection, for the enrollment of eligible individuals in the program under this section. 
(2)NotificationTo be eligible to receive payments under the program under this section, the servicer of a consumer mortgage shall notify the Secretary— 
(A)of the nonpayment of a scheduled consumer mortgage payment from an individual in GO Zone, not earlier than 31 days following such nonpayment; or 
(B)of a communication to the servicer by an individual reasonably indicating eligibility for assistance under the program, after such communication. 
(3)EnrollmentThe Secretary, upon receipt of a notice under paragraph (2) regarding a consumer mortgage, shall enroll the eligible individual involved in the program under this section, subject to the servicer of the mortgage submitting such confirmation to the Secretary as the Secretary shall require that the servicer has verified, in accordance with such procedures as the Secretary shall establish, that mortgagor under such consumer mortgage is an eligible individual and that the consumer mortgage is an eligible consumer mortgage. 
(4)Duty of servicerThe servicer of a consumer mortgage shall make a reasonable effort to notify an eligible individual— 
(A)of the enrollment of such individual in the program under paragraph (3); 
(B)that, if it is later determined that the individual is not an eligible individual or the consumer mortgage is not an eligible consumer mortgage (as determined by the audit process under subsection (g) or otherwise), such servicer may be required at a later date to repay the program for the total amount of consumer mortgage payments made by the Secretary on behalf of such individual, but that there shall be no liability on the part of the individual to repay the program for such amounts; and 
(C)that such individual may elect to decline enrollment, or cancel enrollment, in the program by notifying the servicer involved. 
(g)Retrospective Audit 
(1)In generalThe Secretary shall provide for the performance of an appropriate audit of the program under this section by a date that is not later than 180 days after the date of the enactment of this Act. 
(2)Repayment of improperly provided funds 
(A)Action by secretaryIf the Secretary determines, pursuant to the audit under paragraph (1) or otherwise, that an individual that was enrolled in the program under this section was not an eligible individual under subsection (b) or the consumer mortgage was not an eligible consumer mortgage, the Secretary shall seek repayment from the servicer of the consumer mortgage of the amounts paid under the program on behalf of such individual. Such individual shall not be liable to the Secretary for the repayment of such amounts paid under the program on behalf of the individual. 
(B)Terms of repaymentAny repayment pursuant to subparagraph (A) shall be made with no interest or late penalty to accrue prior to the commencement of a repayment period which shall begin not earlier than the date that is 3 months after the date on which a determination and notice of noneligibility is provided.  
(h)Prohibited actionsDuring the period that payments are made under the program under this section for an eligible consumer loan, a servicer who accepts payments under the program under this section with respect to any eligible consumer mortgage, and any person who makes or holds such eligible consumer mortgage (if other than the servicer), may not— 
(1)accelerate the maturity of or commence any legal action regarding such mortgage (including mortgage foreclosure to recover under such obligation) or take possession of any security of the mortgagor for such eligible consumer mortgage obligation; 
(2)increase the annual percentage rate of interest with respect to such eligible consumer mortgage, except in the case of any mortgage the terms of which provide for changes in the rate of interest that are not made in connection with delinquency, default, or other credit-related events; 
(3)refuse to accept, prevent, or otherwise limit the prepayment (in whole or in part) of any outstanding principal amount due under the mortgage, including prepayment involving application of any insurance proceeds; or 
(4)impose any other fees or charges with respect to such consumer mortgage, including any fees or charges for any prepayment described in paragraph (3). 
(i)Repayment of assistance amountsAssistance under the program under this section may not be provided with respect to a consumer mortgage unless the eligible individual who is the mortgagor under such mortgage enters into an agreement with the Secretary that the aggregate amount of all such assistance provided for such mortgage will be repaid to the Secretary, together with interest on such amounts, as follows: 
(1)InterestThe interest on amounts of assistance provided under the program shall accrue at a rate, as determined by the Secretary, that is equal to 50 percent of the average rate payable by the Treasury on its obligations having a 5-year term to maturity and outstanding as of September 1, 2005, until full repayment is made. 
(2)Silent second mortgageAmounts of assistance and interest shall be secured by a lien on the property in the aggregate amount of such assistance and interest, that is held by the Secretary and shall be subordinate to all other mortgages on the property and to any Federal tax lien, but shall be superior to any other lien. The lien shall be extinguished upon sale or transfer of the property by the mortgagor and the payment to the Secretary from the proceeds of such sale or transfer of the aggregate amount of such assistance and interest. The Secretary may not require the mortgagor to repay any amount of assistance or interest until the property is sold or otherwise transferred. 
(3)PrepaymentNotwithstanding the third sentence of paragraph (2), the mortgagor may make payments, in whole or in part, of amounts of assistance and interest owed to the Secretary pursuant to this subsection at any time after payments under this section on behalf of the mortgagor have concluded and no penalty, fee, or charge may be imposed for any payments made before sale or transfer of the property by the mortgagor. 
(4)Secondary marketThe Secretary may sell and otherwise deal in liens established under this section, and may issue and guarantee securities backed by liens established under this section, as the Secretary considers appropriate.  
(j)Penalties 
(1)In generalIn the case of each consumer mortgage that is submitted under subsection (f) to the Secretary by a servicer and confirmed by the servicer as eligible for participation in the program under this section that is not an eligible consumer mortgage or for which the mortgagor is not an eligible individual, the Secretary may assess to the servicer, for each such mortgage so submitted— 
(A)a civil penalty in an amount not exceeding the amount of any mortgage payments received as a consequence of submission of such ineligible mortgage or individual; and 
(B)interest, at a rate determined by the Secretary, for the period that any amounts improperly paid under the program on behalf of such mortgage were held by the servicer. 
(2)Intentional violationsIf the Secretary determines that any submission of a mortgage to which paragraph (1) applies was made with intentional or reckless disregard of the requirements under subsection (f)(3) regarding verification procedures or with actual knowledge that the consumer mortgage or the mortgagor under the consumer mortgage was not eligible for assistance under the program under this section, the Secretary may assess to the servicer, for each such mortgage so submitted— 
(A)a civil penalty in an amount not exceeding three times the amount of any mortgage payments received as a consequence of submission of such ineligible mortgage or individual; and 
(B)interest, at a rate determined by the Secretary, for the period that any amounts improperly paid under the program on behalf of such mortgage were held by the servicer. 
(3)Effect on other lawThe penalties under this subsection shall be in addition to any other remedies and penalties provided by other provisions of Federal and State law, including any civil and criminal penalties for fraud and false statements.  
(k)Exclusion of mortgage relief payments from income of mortgagorAny amounts paid under the program under this section with respect to an eligible consumer mortgage shall not be included as gross income of the eligible individual who is the mortgagor under such mortgage for purposes of the Internal Revenue Code of 1986 or for any other program for benefits, payments, or assistance for an individual, household, or family eligiblity unit provided by any Federal or State agency or by appropriated funds of the United States or any State, for which eligibility is determined on the basis of income or assets or any other test of means. 
(l)Expedited RulemakingThe Secretary shall utilize expedited rulemaking procedures to carry out this section. 
(m)Authorization of AppropriationsThere are authorized to be appropriated such sums as may be necessary for fiscal years 2006 and 2007 to carry out this section. 
 
